 

Exhibit 10.1

 

 

 

[g1ryrm10bjsp000001.jpg]

 

 

 

 

 

 

MINUTE OF VARIATION

 

between

 

THE SCOTTISH MINISTERS

 

and

 

ALBA BIOSCIENCE LIMITED

 

 

 

Subjects:- 21 Ellen’s Glen Road, Edinburgh

 

 

CLO File Ref:-  XBS/19  JL

 

FAS 7290 (8290)

 

© 2016

 

Central Legal Office

NHS National Services Scotland

Anderson House

Breadalbane Street

Bonnington Road

EDINBURGH,  EH6 5JR

DX ED154

 

 

 

 

 



--------------------------------------------------------------------------------

 

MINUTE OF VARIATION

between

THE SCOTTISH MINISTERS (hereinafter called "the Landlords" which expression
shall, wherever the context so requires or admits, include their successors in
right of the landlord's part of the Lease after mentioned) Of the First Part;

and

ALBA BIOSCIENCE LIMITED (formerly known as Dalglen (No. 1062) Limited, conform
to Certificate of Incorporation on Change of Name dated 31 August 2007) a
company incorporated under the Companies Acts (Reg. No:  SC310584) and having
their Registered Office at Douglas Building, Pentlands Science Park, Bush Loan,
Penicuik, Midlothian, EH26 0PL (hereinafter called "the Tenants" which
expression shall, wherever the context so admits, include, in substitution
therefor, their permitted successors in right of the tenant's part of the Lease
after mentioned) Of the Second Part;

WHEREAS:

A.

By virtue of Lease between the Scottish Ministers and Dalglen (No. 1062) Limited
dated 26 and 31 July 2007, and registered in the Books of Council and Session on
8 October 2007, as amended by (i) Minute of Variation of Lease and Guarantee
among the Scottish Ministers, Alba Bioscience Limited and Quotient
Biodiagnostics Group Limited dated 21 September and 3 October both 2011 and
registered in the Books of Council and Session on 3 November, 2011; and (ii)
Minute of Variation of Lease among the Scottish Ministers, Alba Bioscience
Limited, Quotient Biodiagnostics






--------------------------------------------------------------------------------

2

 

 

Group Limited and Quotient Biodiagnostics Holdings Limited, dated 21 January and
28 August, both 2013, and registered in the Books of Council and Session on 9
October 2013 (hereinafter called "the Lease") there was let the building at 21
Ellen’ s Glen Road, Edinburgh, being the subjects more particularly described in
the Lease and that on the terms and others provided therein;

B.

The Landlords are entitled to the landlord's part of the Lease and the Tenants
to the tenant's part of the Lease; and

C.

The parties hereto have agreed to modify and vary the Lease as hereinafter
appearing.

NOW IT IS AGREED as follows:

1.

With effect from the last date of execution hereof, the Lease will be varied as
follows:

1.1

The term of the Lease shall be extended from 30 August 2016 until 31 May 2017
notwithstanding the date or dates hereof.

2.



2.1

The Tenants undertake that they shall observe and perform the obligations and
conditions on the part of the Tenants contained or referred to in the Lease (as
hereby varied).

2.2

The parties hereto agree that the Landlords' right of irritancy contained in the
Lease shall also be exercisable in the event of any breach or non-observance by
the Tenants of their obligations under the Lease (as hereby varied).

2.3

Except as hereby modified, the parties hereto confirm the whole terms of the
Lease and that in all respects.

3.

The Landlords and the Tenants shall each bear their own costs in relation to
these presents, save that the Tenants shall pay any Land and Buildings
Transaction Tax chargeable hereon and the costs of registering these presents in
the Books of Council and Session and obtaining two Extracts (one for the
Tenants).



--------------------------------------------------------------------------------

3

 

 

4.

The parties hereto consent to the registration hereof for preservation and
execution:  IN WITNESS WHEREOF 

 

/s/ Stephen Taylor

 

/s/ Carolyn Low

 

 

 

WITNESS

 

DIRECTOR OF FINANCE

 

 

 

/s/ Brian Williamson

 

/s/ Roland Boyd

 

 

 

WITNESS

 

COMPANY SECRETARY

 

